Oo CO HN HD NH HB W LP

NO NO NH WH KH NY KN NY NO HR HS S| HF SE SE Re RP RS
Co nN ON ON BP WH HY SB CO OHO Oo I HD HH BP WW NH KH OS

 

 

Case 2:19-cr-00007-JLR Document 8 Filed 10/09/19 Page 1 of 2

Honorable Mary Alice Theiler

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,

Plaintiff,
Vv.
HO JUN JIA,
a/k/a, “Matthew Ho,” et ail.,
Defendant.

 

 

NO. CR19-007JLR

ORDER UNSEALING COURT
DOCKET

Having reviewed the United States’ Motion to Unseal Court Docket and the

records and files in the above-captioned matter, the Court finds that the circumstances are

as set forth in said motion and the request to unseal the court dockets is hereby

GRANTED.
Accordingly,

IT IS HEREBY ORDERED that the Clerk of the Court shall unseal the docket in
the above-captioned matter, United States v. Ho Jun Jia, CR19-O07JLR.

If
Hf

ORDER UNSEALING - 1
United States v. Ho (CR19-007JLR)

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
 

 

Case 2:19-cr-00007-JLR Document 8 Filed 10/09/19 Page 2 of 2

IT IS FURTHER ORDERED that the records on file in the above-captioned
matters that are otherwise subject to separately filed sealing orders, if any, shall remain
under seal.

SO ORDERED.

Dated this 9 day of October, 2019.

Nou feo

HON. MARY ALICE THEILER
United States Magistrate Judge

 

Presented by:

s/ Steven T. Masada
STEVEN T. MASADA
Assistant United States Attorney

 

ORDER UNSEALING - 2 UNITED STATES ATTORNEY

Est hei
United States v. Ho (CR19-Q07JLR) US STEWARy SERRE OG

(206) 553-7970
